


Exhibit 10.23

 

[g23682kgi001.jpg]

 

Douglas C. Abts

11499 Stonecroft Terrace

San Diego, CA 92131

 

July 26, 2010

 

Re: Offer of Employment

 

Dear Mr. Douglas Abts,

 

Bridgepoint Education (THE COMPANY) is pleased to offer you the position of
Senior Vice President, Strategy and Corporate Development.  This is a full-time,
exempt position to start on Monday, August 23, 2010.  Your regular work schedule
is typically standard working hours unless otherwise indicated by THE COMPANY’s
Chief Executive Officer.  As an exempt employee, you may work different or
additional hours as necessary. This position is located in San Diego, CA.

 

You will receive a copy of THE COMPANY’s employee handbook and will be subject
to all of the provisions of this handbook, including the Code of Ethics and
Insider Trading Policy. You will also be required to sign an acknowledgment of
receipt of the handbook.

 

Should you accept this job offer, per company policy as set-forth in Bridgepoint
Education Employee Handbook, you will be eligible to receive the following:

 

·                  Base Salary: Will be paid in semi-monthly installments of
$10,416.67, which is equivalent to $250,000.00 on an annual basis, and subject
to deductions for taxes and other withholdings as required by law.

 

·                  Sign-On Bonus: You are eligible to receive a sign-on bonus in
the amount of $50,000.00 less applicable payroll deductions. You will receive
fifty percent (50%) of the sign-on bonus (or $25,000.00) on the first payroll
date following your initial reporting to work.  The remaining fifty percent
(50%) of the sign-on bonus (or $25,000.00) will be paid to you on the first
payroll date of the second to last 2010 Fiscal Year payroll date, Friday,
December 10, 2010.  You understand that the sign-on bonus will be forfeited in
its entirety if you do not accept this offer of employment and/or if you fail to
report to work on Monday, August 16, 2010.  You also understand that you will be
required to reimburse THE COMPANY in the event that you voluntarily terminate
your employment prior to the completion of one (1) year of

 

1

--------------------------------------------------------------------------------


 

service.  The amount that you will be required to reimburse THE COMPANY from the
sign-on bonus is calculated on a monthly pro-rata basis.  Therefore every month
of your employment reduces the potential reimbursement amount by 1/12th.  For
example, if you voluntarily terminate your employment after completing only six
(6) months of service, you will be required to reimburse THE COMPANY $25,000.00
(and of course will not be eligible to receive the second installment payment of
$25,000.00 which would have been paid on or about December 10, 2010).  The
requirement to reimburse THE COMPANY ends after you have completed twelve (12)
months of full-time employment.

 

·                  Performance Bonus: You will be eligible to participate in the
Senior Management and Executive Leadership Incentive Plan.  Your bonus target
will be 40% of your annual salary (i.e., for the 2010 fiscal year $100,000.00). 
Your actual bonus payment will be contingent on the achievement by THE COMPANY
of performance targets established by THE COMPANY’s Board of Directors or duly
authorized committee thereof.  For THE COMPANY’s 2010 fiscal year, your actual
bonus payment will be pro-rated, based on the number of full fiscal quarters of
service completed (i.e., in this case 25%).  You must be employed on the last
day of the fiscal year in order to be entitled to that year’s bonus payment. 
The actual bonus payment you may receive will not be considered part of your
base pay and will subject to all required payroll deductions.

 

·                  Stock Options:  Upon the commencement of your employment, the
Chief Executive Officer will recommend to THE COMPANY’s Board of Directors that
you be awarded an initial stock option to purchase a number of shares of THE
COMPANY’s common stock which will be determined by dividing (1) $425,000.00, by
(2) by the Black-Scholes value of an option to purchase one share of THE
COMPANY’s common stock as of a date close to the anticipated date of grant of
the initial stock option, as such value may be determined in accordance with THE
COMPANY’s standard option grant procedures.  Such initial stock option will have
an exercise price equal to the closing price of THE COMPANY’s common stock as
reported on the New York Stock Exchange on the date of grant, and the Chief
Executive Officer will recommend that such initial stock option have a maximum
term of 10 years and vest and become exercisable pursuant to the following
vesting schedule: (i) 25% of the option will vest on the first anniversary of
the date of grant, (ii) an additional 2% of the option will vest on each monthly
anniversary of the date of grant for the thirty-three months following the first
anniversary of the date of grant and (iii) an additional 3% of the option will
vest on each of the 46th, 47th and 48th monthly anniversaries of the date of
grant.  The initial stock option will also be subject to the terms and
conditions of THE COMPANY’s standard form of stock option agreement and
applicable equity incentive plan.

 

2

--------------------------------------------------------------------------------


 

You may also be eligible to receive additional stock options or other equity
incentives as may be determined from time to time by THE COMPANY’s Board of
Directors or duly authorized committee thereof, and in each case in its sole and
absolute discretion, and in accordance with terms and conditions determined by
THE COMPANY’s Board of Directors or duly authorized committee thereof.

 

·                  Benefits: You will also be eligible to participate in THE
COMPANY’s employee benefit programs and policies which are offered to similarly
situated full-time executive employees.  Currently, such benefits would include
the following:

 

·                  401(k) Retirement Plan

·                  Deferred Compensation Plan

·                  Executive Severance Plan

·                  Execu-Care Executive Benefits Plan: Health, dental, life and
disability — with eligibility for participation on the first of the month
following 30 days of employment

·                  Health and Wellness Program

·                  Sick Leave and Accrued Vacation

·                  Ten (10) paid Company Holidays

·                  Corporate Discount Partnerships

 

Terms of Employment: Your employment with THE COMPANY is “at will” meaning that
you are not employed for any specific period of time.  Your employment can be
terminated with or without cause and with or without notice, at any time, at the
option either of THE COMPANY or you.  Similarly, THE COMPANY retains the right
to transfer, demote, suspend or administer discipline with or without cause and
with or without notice, at any time.  The at-will nature of your employment
relationship may not be modified except in a writing signed by both the Chief
Executive Officer and you.  This constitutes the entire understanding regarding
the at-will nature of your employment.

 

No Use of Confidential Information: THE COMPANY is extending this offer due to
your skills and abilities and not due to any information you might possess
regarding current or former employers.  If you accept this offer, keep in mind
that you may not bring to THE COMPANY, disclose to THE COMPANY or use in the
performance of your duties for THE COMPANY any confidential information, trade
secrets, documents or materials from any other employer.

 

Non-Compete Agreement: You confirm by accepting this offer and working for THE
COMPANY in the position described above you will not be breaching any previous
agreements with prior employers.  Please attach all agreements you have entered
into with any prior employers relating to confidentiality, including, any
non-disclosure, non-competition, and non-solicitation agreements or other
agreements entered into upon your termination of employment with any prior
employers and sign this letter where indicated below to acknowledge your
acceptance of employment on these terms.

 

3

--------------------------------------------------------------------------------


 

To accept this job offer:

 

Please review, sign and return this offer letter via email to
christina.hastings@bridgepointeducation.com or fax ALL pages of the signed and
dated documents listed above back to us at the confidential fax line (858)
848-2056 within 48 Hours receipt of this offer of employment.

 

Please read the enclosed documents for more information about the benefits that
Bridgepoint Education offers.  You are subject to review and complete additional
documentation upon request.

 

We at Bridgepoint Education hope that you will accept this job offer and look
forward to welcoming you aboard. This position will report to Mr. Andrew Clark,
Chief Executive Officer.

 

This letter represents an offer of employment contingent upon the successful
completion of pre-employment screening. Pre-employment screening includes but is
not limited to a criminal background investigation, verification of education
credentials, verification of prior employment and a professional reference
check.

 

If you agree with the above outline, please sign below.  Please note this offer
will expire no later than tomorrow, July 27, 2010 by 6:00pm Pacific Daylight
Time.

 

Sincerely,

 

Christina Hastings
Corporate Staffing Manager, Bridgepoint Education Human Resources

 

 

/s/ Douglas Abts

 

 

Douglas Abts

 

Date

 

 

Cc: Andrew Clark, Chief Executive Officer

 

4

--------------------------------------------------------------------------------
